DETAILED ACTION
This Office Action is in response to the Amendment filed on 08/30/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, no claim has been amended.
Claims 1-14 have been examined and are pending in this application. Claims 1 and 11 are independent.  This Action is made FINAL.
Response to Arguments/Remarks
As to the objection to the drawing, the objection is withdrawn, as the replacement sheet of the drawing with corrected figure has been submitted.
Applicants’ arguments in the instant Amendment, filed on 08/30/2022, with respect to the prior-art rejections to claims 1-14, and limitations listed below, have been fully considered but they are not persuasive.
Applicant’s Remarks: As to independent claims 1 and 11, the Applicant provided a highlight of the inventon describing that the present invention enableof remote resetting of the device, and prevents forging of the confirnmation. Provinding specific security features, the Applicant address that the inventon feturs include (1) once the remote reset gets initiated it cannot be stop by a an attacker, and (2) on occasion of an attacker/malware’s interception of the reset request and modification of the request, the information of the such attack would detected since (2a) the confirmation and responge meesgae to the factory server or the remote unit cannot be forged or proven by the factory server or the remote unit that the response to the challenge is incorrect (2b) or nonreceiept of any confirmation would be indictaion of atatck, and then as a service tecnetian can be sent [to manually reset the device]. Applicant then submits the primary PriorArt, Finger, is directed to prevent unautorized resetting of the device, and does not teaches the claim limittaions, “receiving, at the SPSE, a current request to reset the device to factory default settings and a challenge associated with the current request, wherein the current request and the challenge are received via the network,” and the applied PriorArt, Newstadt, does not teach the mapped part o fteh limittaion. Providing a logical evedence the Applicant, sumits that the PriorArt cannot teach the limitation, “receiving, at the SPSE, a current request to reset the device to factory default settings,” since Finger, [para 0041] states that “the reset system [of the device] may receive a request from a user to reset the device back to its factory settings”. The user must herein be construed as the person in possession of the device. There is nothing in Finger indicating that the user is sending any requests to the device via a network (Applicant Arguments/Remarks, 08/30/2022, pages 10-12).
While the instant claimed invention does not prevent master/factory reset, but inform the server while the resetting operation is already performed on the remote device or on the process, and, later, when sever verifies that the authentication and sends technicians to manually rest the compromised resetted device (please see page 3, lines 4-23, of the instant application disclosure). In one scenario, Finger’s mobile/remote device performs, a master/factory reset (see Finger: par 0037) upon receive of the authorization token from a remote server. Which is similar to the performing factory default reset of the instant application’s claimed function. However, in another scenario, Finger’s mobile device performs communication with the server after the invocation of the factory resetting operation, and does not complete the factory resetting, until a confirmation from the server is received after server verify the authenticity and permission of the of the remote/mobile device using the information that the remote/mobile device sends to the server after invocation of the of the factory resetting operation (see Finger: par 0037). That is preventing any unauthorized reset on the mobile device.  
Background of Finger describe that the authentication of the user/device can prevent performing of an the unauthorizing factory resetting, but the device might already be compromised to perform such authentication, and therefore unauthorized reset might not prevented (please see Fingers: pars 0001-0002). Finger provides a solution of this problem by moving one or more operations to remote servers in communication with the devices, where the servers are inaccessible to users attempting to perform unauthorized resets of the devices (please see Fingers: par 0013). Finger’s invention provides more sophistication in solving the same problem that the instant claimed invention describes. Finger’s invention prevents the unauthorized reset even to be occur, and eliminates the needs for a technician dispatch to undo the any unauthorized the which could be expensive, time consuming, and risk of a compromised device performing unauthorized function, by performing the authentication for the factory reset at the sever side before completing the reset not after the reset. Giving the Hypothetical scenario that a reset, that is being completed upon a communication from the remote server, be a possible manipulation of an attacker (as described by the Applicant), a post verification can be performed following the authentication process that Finger described during the suspect of reset request received at the compromised device. 
Applicant’s Remarks: As to independent claims 1 and 11, the Applicant further submits that the appied PriorArt does not teach the limiattion, “determining a response to the challenge through a function stored in the SPSE, wherein the response to the challenge is associated with current request,” (Applicant Arguments/Remarks, 08/30/2022, pages 13-16).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Newstadt reference teaches the addressed limitation. Newstadt teaches Newstadt teaches of a cloud computing environment providing resources are provided as a service over the Internet where an electronic device communicate with the authentication/synchronization server for permitting the electronic device complete configuration settings (Newstadt: col 5, lines 18-19), where the electronic device generates one or more hash values of the local copy of the synchronized data [i.e. generating response of a challenge data], using the hash functionalities stored in the electronic device, and wherein the server maintains storing a copy of the synchronized data (Newstadt: col 3, lines 55-67, col 4, lines 1-2, col 5, lines 15-60), and then the electronic device transmit the generated hash [i.e. the response] to the authentication server along with the information associating with the configuration change that to be performed on the electronic device (Newstadt: col 3, lines 55-67, col 4, lines 1-2, col 5, lines 15-60). Therefore, broadly interpreted Newstadt teaches the claim limitations, and combinable with the primary art Finger for the benefit of providing a communication protocol and means for verifying that the electronic device, that performing/performed the resting, is whether authorized/legitimate or unauthorized resetting.
Additionally, as to the dependent claims 2-8, and 12, the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1 and 11, and are therefore distinguished from the cited art at least by virtue (Applicant Arguments/Remarks08/30/2022, page 17).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2-8, and 12 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 2-8, and 12.
Additionally, as to the dependent claims 9, and 10, the Applicant argues that Cuff does not remedy the deficiency of Finger and Newstadt teaches and therefore claims 9 and 10 also allowable along with the respective base claim 1 (Applicant Arguments/Remarks08/30/2022, page 17).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 9 and 10are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 9 and 10.
Finally, as to the dependent claims 13, and 14, the Applicant argues that Oggioni does not remedy the deficiency of Finger and Newstadt teaches and therefore claims 13 and 14 also allowable along with the respective base claim 11 (Applicant Arguments/Remarks08/30/2022, page 18).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 9 and 10are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 9 and 10.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270-3355 to schedule an interview. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Finger et al (“Finger,” US 20180096174, published on 09/30/2016), in view of Newstadt et al (“Newstadt,” US 8,453,222, patented on 05/28/2013).
As to claim 1, Finger teaches a method, implemented in a device, for remote resetting of the device to factory default settings, the device comprising an electric circuit adapted to carry out the factory default reset and a secure processing and storage environment, SPSE, the SPSE being configured for communicating with at least one remote unit via a network, and for communicating with the electric circuit via a communication channel (Finger: pars 0010, 0012, 0016; Fig 1, teaches of method and system that provides functionalities for mobile device, which is remote from the server and connected over communication network, [i.e. the device for remote resetting] to perform  master reset operations (e.g., factory resets) of mobile devices  by a master reset system contained locally [i.e. SPSE with necessary electronic circuit to perform reset operation] in the mobile device), the method comprising: 
receiving, at the SPSE, a current request to reset the device to factory default settings [ ], wherein the current request [ ] received via the network (Finger: pars 0037-0038, an Authentication system of the server transmits token [i.e. a request over network] to the authentication system of the mobile that is subject of authorized use/possession, and causes the operating system of the mobile device to perform a master reset [i.e. factory default setting]);
 initiating, by the SPSE, a reset to factory default settings of the device by communicating with the electric circuit via the communication channel (Finger: pars 0010, 0012, 0016, 0037; Fig 1, the device is prompted to perform a master reset, such as a factory reset. Then, the mobile device completes the master reset to its original state); and
sending, by the SPSE, a confirmation via the network, wherein the confirmation includes [ ] and an attestation report, the attestation report being a declaration by the SPSE that the reset to factory default settings is initiated or carried out (Finger: pars 0011-0012, after invocation of a master reset operation at the mobile device, the mobile device transmit a communication with the status of the mobile device [i.e. the reset is in process] with other identifying and authorization information).
While the instant claimed invention does not prevent master/factory reset, but inform the server while the resetting operation is already performed on the remote device or on the process, and, later, when sever verifies that the authentication and sends technicians to manually rest the compromised resetted device (please see page 3, lines 4-23, of the instant application disclosure). In one scenario, Finger’s mobile/remote device performs, a master/factory reset (see Finger: par 0037) upon receive of the authorization token from a remote server. Which is similar to the performing factory default reset of the instant application’s claimed function. However, in another scenario, Finger’s mobile device performs communication with the server after the invocation of the factory resetting operation, and does not complete the factory resetting, until a confirmation from the server is received after server verify the authenticity and permission of the of the remote/mobile device using the information that the remote/mobile device sends to the server after invocation of the of the factory resetting operation (see Finger: par 0037). That is preventing any unauthorized reset on the mobile device.  
Background of Finger describe that the authentication of the user/device can prevent performing of an the unauthorizing factory resetting, but the device might already be compromised to perform such authentication, and therefore unauthorized reset might not prevented (please see Fingers: pars 0001-0002). Finger provides a solution of this problem by moving one or more operations to remote servers in communication with the devices, where the servers are inaccessible to users attempting to perform unauthorized resets of the devices (please see Fingers: par 0013). Finger’s invention provides more sophistication in solving the same problem that the instant claimed invention describes. Finger’s invention eliminates the needs for a technician dispatch, which could be expensive, time consuming, and risk of a compromised device performing unauthorized function, by performing the authentication for the factory reset at the sever side before completing the reset not after the reset.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that a less sophisticated and lesser secure method/system can be performed down grading the teaching of Finger, and would be obvious modification of Finger, and, therefore, the communication process and protocol between the mobile/remote device and the server, for authentication, would be deferent from Finger for the technicality (emphasis added). 
Finger, for the communication technicality, does not explicitly teach that a challenge associated with the current request, wherein the current request and the challenge are received via the network; determining a response to the challenge through a function stored in the SPSE, and [sending] the response to the challenge as produced by the SPSE; wherein the response to the challenge is associated with the current request.
However, in an analogous art, Newstadt teaches of a cloud computing environment providing resources are provided as a service over the Internet where an electronic device communicate with the authentication/synchronization server  for permitting the electronic device complete configuration settings (Newstadt: col 5, lines 18-19), and teaches a challenge associated with the current request, wherein [ ] the challenge are received via the network; determining a response to the challenge through a function stored in the SPSE (Newstadt: col 3, lines 55-67, col 4, lines 1-2, col 5, lines 15-60, the electronic device generates one or more hash values of the local copy of the synchronized data [i.e. generating response of a challenge data], using the hash functionalities stored in the electronic device, and wherein the server maintains storing a copy of the synchronized data); and [sending] the response to the challenge as produced by the SPSE; wherein the response to the challenge is associated with the current request (Newstadt: col 3, lines 55-67, col 4, lines 1-2, col 5, lines 15-60, then the electronic device transmit the generated hash [i.e. the response] to the authentication server along with the information associating with the configuration change that to be performed on the electronic device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Newstadt with the method/system of Finger for the benefit of providing a communication protocol and means for verifying that the electronic device, that performing/performed the resting, is whether authorized/legitimate or unauthorized resetting (Newstadt: col 3, lines 55-67, col 4, lines 1-2, col 5, lines 15-60). 
As to claim 2, the combination of Finger and Newstadt teaches the method of claim 1, 
Finger further teaches the method further comprising: including, by the SPSE, a declaration in the attestation report that the SPSE has initiated a process of writing a reset command to the electric circuit via the communication channel, the reset command being a command prompting the electric circuit to carry out the factory default reset (Finger: pars 0011-0012, 0041, the mobile device receives an indication of a master reset initiation. Receive a request to reset the device back to its factory settings. After invocation of a master reset operation at the mobile device, the mobile device transmits a communication with the status of the mobile device [i.e. the reset is in process] with other identifying and authorization information).
As to claim 3, the combination of Finger and Newstadt teaches the method of claim 1, 
Finger further teaches the method further comprising: checking, by the SPSE, that a reset command has been received by the electric circuit, the reset command being a command prompting the electric circuit to carry out the factory default reset, the reset command being a command written by the SPSE to the electric circuit via the communication channel; including, by the SPSE, a declaration in the attestation report that the SPSE has checked that the reset command has been received by the electric circuit (Finger: pars 0011-0012, 0041, the mobile device receives an indication of a master reset initiation. Receive a request to reset the device back to its factory settings. The master reset system, located in the device, invokes the master reset operation at the mobile device). 
As to claim 4, the combination of Finger and Newstadt teaches the method of claim 1, 
Finger further teaches wherein the device is configured to send the confirmation via the network before the reset to factory default settings has been carried out (Finger: pars 0011-0012, after invocation of a master reset operation at the mobile device, the mobile device transmit a communication with the status of the mobile device [i.e. the reset is in process] with other identifying and authorization information).
As to claim 5, the combination of Finger and Newstadt teaches the method of claim 1,
Finger further teaches the method further comprising: checking, by the SPSE, that the factory default reset has been carried out; including, by the SPSE, a declaration in the attestation report that the SPSE has checked that the factory default reset has been carried out (Finger: pars 0011-0012, after invocation of a master reset operation at the mobile device, the mobile device transmit a communication with the status of the mobile device [i.e. the reset is in process] with other identifying and authorization information).
As to claim 6, the combination of Finger and Newstadt teaches the method of claim 5, 
Finger and Newstadt further teaches wherein the challenge via the network is received, at the SPSE of the device, after the reset to factory default settings has been carried out, the method further comprising: awaiting, by the SPSE of the device, the challenge via the network after the reset to factory default settings has been carried out; wherein the sending of the confirmation is initiated after the receipt of the challenge via the network and after the reset to factory default settings has been carried out (Finger: pars 0011-0012, after invocation of a master reset operation at the mobile device, the mobile device transmit a communication with the status of the mobile device [i.e. the reset is in process] with other identifying and authorization information. Newstadt: col 3, lines 55-67, col 4, lines 1-2, col 5, lines 15-60, the electronic device generates one or more hash values of the local copy of the synchronized data).
As to claim 7, the combination of Finger and Newstadt teaches the method of claim 5, 
Finger and Newstadt further teaches wherein the challenge via the network is received before the reset to factory default settings has been carried out, the method further comprising: forwarding, by the SPSE of the device, the challenge received via the network to the electric circuit before the reset to factory default settings has been carried out; receiving, by the SPSE of the device, the challenge from the electric circuit after the reset to factory default settings has been carried out; wherein the sending of the confirmation is initiated after the receipt of the challenge from the electric circuit and after the reset to factory default settings has been carried out (Finger: pars 0011-0012, after invocation of a master reset operation at the mobile device, the mobile device transmit a communication with the status of the mobile device [i.e. the reset is in process] with other identifying and authorization information Newstadt: col 3, lines 55-67, col 4, lines 1-2, col 5, lines 15-60, the electronic device generates one or more hash values of the local copy of the synchronized data, and then the electronic device transmit the generated hash [i.e. the response] to the authentication server along with the information associating with the configuration change that to be performed on the electronic device).
As to claim 8, the combination of Finger and Newstadt teaches the method of claim 5, 
Finger and Newstadt further teaches wherein the challenge via the network is received before the reset to factory default settings has been carried out, the method further comprising: storing, by the SPSE of the device, the challenge received via the network, the challenge being stored in a non-volatile memory of the SPSE, the challenge being stored before the reset to factory default settings has been carried out; retrieving, by the SPSE of the device, the stored challenge from the non-volatile memory, the challenge being retrieved after the reset to factory default settings has been carried out; wherein the sending of the confirmation is initiated after the retrieving of the challenge from the non-volatile memory and after the reset to factory default settings has been carried out (Finger: pars 0011-0012, after invocation of a master reset operation at the mobile device, the mobile device transmit a communication with the status of the mobile device [i.e. the reset is in process] with other identifying and authorization information Newstadt: col 3, lines 55-67, col 4, lines 1-2, col 5, lines 15-60, the electronic device generates one or more hash values of the local copy of the synchronized data, and then the electronic device transmit the generated hash [i.e. the response] to the authentication server along with the information associating with the configuration change that to be performed on the electronic device). 
As to claim 11, the claim is directed to a device, and the claim limitation is similar to the method claim 1, and therefore, rejected for the same reason set forth above for claim 1.
As to claim 12, the combination of Finger and Newstadt teaches the device of claim 11, 
Finger further teaches wherein the device is a network video camera (Finger: pars 0010, 0019, teaches electronic device is mobile phone, sus as smart phone [i.e. the device includes a camera]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Finger et al (“Finger,” US 20180096174, published on 09/30/2016), in view of Newstadt et al (“Newstadt,” US 8,453,222, patented on 05/28/2013), and further in view Cuff et al (“Cuff,” US 2016/0099950, published on 04/07/2016).
As to claim 9, the combination of Finger and Newstadt teaches the method of claim 1, 
Finger or Newstadt does not explicitly teach the method further comprising: digitally signing, by the SPSE, the attestation report using an attestation key, the attestation key being a cryptographic key stored in the SPSE.
However, in an analogous art, Cuff, discloses a system/method for server processing system permitting user to reset a personal identifier for authenticating a user to access a secure environment, and 
Cuff further teaches the method further comprising: digitally signing, by the SPSE, the attestation report using an attestation key, the attestation key being a cryptographic key stored in the SPSE (Cuff: pars 0144, 0157, at the user device, user system, digitally sign the index [i.e. attestation report] using user’s digital certificate, which enable the server processing system to verify the user's identity when the communication is received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cuff with the method/system of Finger and Newstadt for the benefit of providing a means for verifying the identity and authenticity of the user and user device before allowing the user or user device performing a critical resetting operation (Cuff: pars 0144, 0157). 
As to claim 10, the claim captures a similar limitation of claim 9, in a broader scope, and is rejected for the same reason set forth above for claim 9.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Finger et al (“Finger,” US 20180096174, published on 09/30/2016), in view of Newstadt et al (“Newstadt,” US 8,453,222, patented on 05/28/2013), and further in view Oggioni et al (“Oggioni,” US 10,496,851, patented on 12/03/2019).
As to claim 14, the combination of Finger and Newstadt teaches the device of claim 11, 
Finger or Newstadt does not explicitly teach wherein the device comprises a power source configured to power the electric circuit separately from the rest of the device and to be kept on during factory default reset of the device.
However, in an analogous art, Oggioni, discloses a system/method for protect signal integrity, and 
Oggioni further teaches wherein the device comprises a power source configured to power the electric circuit separately from the rest of the device and to be kept on during factory default reset of the device (Oggioni: col 1, lines 25-44, circuit board designs and computer systems associated with improving the integrity of secure signals during system operations by using a system including a circuit board having a secure portion [i.e. trusted platform module or secure element] and a non-secure portion. The secure portion includes a protected circuit operable for storing security relevant data, and a secure portion power-supply element. The secure portion power-supply element and the non-secure portion power-supply element are separated by an isolation gap. The isolation gap extends around the secure portion within the circuit board).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oggioni with the method/system of Finger and Newstadt for the benefit of providing a means for performing critical operations and communication, maintaining an integrity, by a device using secure circuit having its own power supply separated from remaining part of the system (Oggioni: col 1, lines 25-44). 
As to claim 13, the claim captures a similar limitation of claim 14, in a broader scope, and is rejected for the same reason set forth above for claim 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439